Title: To John Adams from James McHenry, 31 May 1800
From: McHenry, James
To: Adams, John



War Department, 31st. May 1800.

The Secretary of War respectfully takes the Liberty to transmit to the President of the United States, a statement of his recollection of the substance and incidents of the Conversation which passed between them the evening preceding the Resignation of his office, committed to Writing immediately afterwards.
He also transmits Copies of sundry papers having reference to certain parts of that  Conversation, to wit;
A. Wm. Barry Grove’s Letter to the Secretary of War, dated 8th instant.
B. Governor Davie’s List of persons in North Carolina, to whom it would be proper to grant Commissions in the Army.
C. Extracts of Letters from General Pinckney relative to the Selection & List aforesaid, dated 17th Jany. & 10th Febry. 1799.
D. Secretary of War’s Letter to Major Stagg at New York, dated 24th inst.
E. Major Stagg’s Reply, dated 26 inst.
F. Letters to General Darke, dated 19th August, 14th Sept. & 18th December 1798.

James McHenry Enclosure
                                                Sir,War Department, 31st May. 1800.

I respectfully take the Liberty to state to you my recollection of the substance and incidents of the conversation which passed between us on the evening (the 5th inst) preceding my resignation of the Office of Secretary for the Department of War.
I dined on the same day with Mr. Nicklin, and was at table when informed that my Servant waited at the Door to see me. He brought me a Note which had been sent to my House from you, “requesting Mr. McHenry’s Company for one minute”.
I immediately waited upon you at your own House, and being shewn into the common sitting room, found you there alone. After desiring me to sit down the Conversation commenced as follows.
President. I sent for you to request you would make a proposition to Mr. Jonathan Williams. I did not understand before this morning the pretensions of Mr. Israel Whelen, who has filled important stations in the State of Pennsylvania, and is pressed upon me by the most respectable characters in the city.
Secretary. Mr. Williams, you know, Sir, has been with your express approbation appointed provisional Purveyor.
President. I am determined to appoint Mr Whelen Purveyor, unless Mr. Williams will stipulate to appoint him on the removal of the Government to the Federal City, his Agent in Philadelphia, on a Salary of 1000 or 1200 Dollars, and Mr. Whelen should agree to the proposal. I have a regard for Mr. Williams, he is a Boston Boy. I have known him from a Child, and always considered him very honest. He was Franklin’s Friend in France. Lee brought up charges against his accounts there, which were referred to me to examine. I found them perfectly right. Mr. Roberdeau is another Candidate for the Office. His Father was my dearest and best Friend. I loved him, and can never forget him nor overlook his Son.
Secretary. I have heard young Mr. Roberdeau well spoken of.
President. You will make the proposal to Williams, and inform me in the morning.
Secretary. I shall see Mr. Williams and will send for Mr. Whelen or Mr. Waln, his friend, in the morning, and communicate the result as soon as known.
The Conversation now paused, and I was about to take leave, when you introduced a new subject.
President. I have understood you are the only person among the Heads of Departments, who is desirous to retain his Office after the next election for President.
Secretary. I do not know that I am so desirous to remain in office.
President. (with great warmth) Hamilton has been opposing me in New York. He has caused the loss of the election. No head of a Department shall be permitted to oppose me. I desire you to inform me of the fact.
Secretary. I have heard no such conduct ascribed to General Hamilton, and I cannot think it to be the case.
President. I know it, Sir, to be so, and require you to inform yourself, and report. You are subservient to him, Sir. It was you who biassed General Washington’s mind (who hesitated) and induced him to place Hamilton on the List of Major Generals, before Generals Knox and Pinckney. I have the General’s Letter to that effect.
Secretary (recollecting to have given to the President, General Washington’s Letter, written and addressed to the Secretary himself, when at Mount Vernon, in which he expressed his hesitation and the motives inducing to his placing Hamilton first on the List of Major Generals)—I can with great Confidence assure you I had no Agency in producing the determination, and I am confident, the Letter (alluded to) will confirm my Assertion.
President. Even General Washington’s Death, and the Eulogiums upon him have been made use of as engines to injure and lower me in the eyes of the public, and you know it, Sir.
Secretary. I have read very few of the Eulogiums.
President. You too, Sir, have played the same game. In your reports you have eulogized Washington, and attempted the same of Hamilton.
Secretary. With respect to General Hamilton, you know, Sir, I expunged from the report referred to, the praise which attached to him.
President. I cannot overlook your arrogant and dictatorial behaviour to me in the comment you made on the anonymous Letter I shewed to you some time since. That Letter recommended it to me to take the chief command of the Army from General Hamilton, and to give it to some one of the other Gentlemen named in it. You erected yourself on your chair, you rose and swelled up, (imitating the manner in which you represented me to have swelled) and said, the advice of the Letter Writer, if followed, would put between Hamilton and me eternal enmity. I felt at your observation the utmost indignation, and could hardly forbear ordering you out of the Room.
Secretary. I considered the advice given in that Letter at the time it was shewn to me, to be mischievously intended. I then expressed myself to that effect. And altho’ I suspected the Writer, from the Handwriting and other Circumstances, all the observations I made were meant to be merely political; but as some of them appear now to be considered as expressed in an offensive manner, I could wish they had not be used.
President. Hamilton is an intriguant—the greatest intriguant in the World—a man devoid of every moral principle—a Bastard, and as much a foreigner as Gallatin. Mr. Jefferson is an infinitely better man; a wiser one, I am sure, and, if President, will act wisely. I know it, and would rather be Vice–President under him, or even Minister Resident at the Hague, than indebted to such a being as Hamilton for the Presidency. But I can retire to Quincy, and, like Washington, write Letters and leave them behind me. You are subservient to Hamilton, who ruled Washington, and would still rule if he could. Washington saddled me with three Secretaries who would controul me, but I shall take care of that. Wolcott is a very good Secretary of the Treasury, but what do any of you know of the diplomatic interests of Europe? You are all mere children, who can give no assistance in such matters.
Secretary. I am very ready to acknowledge your superior opportunities and experience in affairs of Diplomacy, and, if you please, my own comparative ignorance.
President. How could such men presume to advise in such matters, or dare to recommend a suspension of the mission to France? You too joined in the Advice, and are too subservient to Wolcott and Pickering. I demand, Sir, to be informed who it was called Judge Elsworth & Hamilton to Trenton to attempt to persuade me to suspend the mission. Judge Elsworth, whom I called upon on my way to Trenton, said he did not intend being there. I saw him notwithstanding, and Hamilton, who could have no business there.
Secretary. I had no knowledge of General Hamilton’s intention to be at Trenton, until, one or two days previous to his arrival, it was made known to me by a letter from him, advising that General Wilkinson had returned to New York, and that they would be in a few days at Trenton, in order to settle definitively with me, certain arrangements respecting the Western Army.
President. Governor Davie, I will do him the Justice to say, always considered it proper the mission should proceed.
I omit what you said of several members of Congress; of the distractions which you represented to prevail in Massachusetts, and might end in distracting the Union, all of which you ascribed to a dispute for political preeminence between Mr. Goodhue and Mr. Dane, and the precise words of your declaration importing that you would make the Senate bend to you. I omit also your injunction that no further printing business should be given to Fenno.
President. You, Sir, (the manner in which this was spoken to me will no doubt be recollected) left out of the List of Officers appointed from North Carolina, the only one among its Electors who voted for me, and afterwards had him appointed a Lieutenant, which Office he refused. I desire, Sir, that in future you will lay before me every letter of Recommendation for appointments.
Secretary. I can assure you, Sir, the Circumstance mentioned and the pretensions of the Gentleman were wholly unknown to me, at the time the list of names for appointments from North Carolina, was transmitted to you for your approbation. I beg to be indulged to state the facts. When the Generals of the Army, Washington, Hamilton & Pinckney, were called to the seat of Government, (and they afterwards met at Philadelphia) part of the business to be submitted to them, was to prepare a List of Names for Offices in the New Army, to be presented for you ulterior approbation. To enable them to do this, I laid before them a List of all applicants for military appointments from each state, taken from the Registers of the Names on the Books of the War Office, together with all the Letters of recommendation, including those from North Carolina. You, Sir, will perhaps recollect that the materials for a proper selection of Officers from North Carolina, being at that time thought inadequate, it was recommended and with your concurrence committed to General Pinckney, to be assisted by Governor Davie, to make a Selection for the proportion of Officers to be drawn from that state, which it was expected their personal knowledge of characters would facilitate the Execution of. I furnished those Gentlemen with a List of all the Candidates from North Carolina, and their Letters of recommendation. They returned me a List accordingly, formed partly from the Names furnished, and others whom they either had personal knowledge or received unquestionable Recommendations of, and this List was signed by each of the Gentlemen, transmitted to you, and received your approbation. I certainly did not know at this time, nor indeed ‘till long after the appointment of the Gentleman in question to a Lieutenancy, of his pretensions. They were mentioned to me by Mr Grove, since the meeting of the present Congress.
President. It was not Mr. Grove who informed me.
Secretary. I certainly had no Agency whatever in the Omission.
President. A Letter of yours is quoted all over the Continent, assigning to me a determination to appoint Tories to Office, and to exclude all those who are not decided favourers of the Administration.
Secretary. That Letter has been greatly misrepresented for evident political purposes.
President. I have not been informed of the places chosen for cantoning the Army, or of the Land that has been purchased for the Army to hut upon. I heard nothing from you respecting those things.
Secretary. The Instructions given to Generals Hamilton & Pinckney were formally submitted to and approved of by you. Those Instructions specified the places at, or in the Vicinity of which the four Grand Divisions of the troops were to be stationed. Certainly, Sir, fixing upon the particular Spots of Ground, where the encampments or huts were to be, was incidental to the general power to canton and called for no new Authority. Any subsequent Reference to the Department of War could not be necessary. Besides, the choice of ground for an encampment or Winter Quarters, is a subject, in a military point of view, exclusively within the province of the Quarter Master General, under the direction of the Commander of the Troops.
President. Business, Sir, is delayed in your Department. Every Body says so. You neglected furnishing me with a List of the appointments made during the late recess. I had to ask for it from you two or three times before I could get it.
Secretary. My Clerks have been much employed. Mr. Jones, the Clerk who keeps the Register of military appointments and resignations, complained to me he could not get time to extract the Names, and make out the List for you sooner, without neglecting other Business, which was extremely pressing. I intended, I assure you, no Disrespect by the delay you are pleased to notice.
President I understand you turned out the Chief Clerk, Major Stagg, to make room for your Brother in Law.
Secretary. You have, Mr. President, been misinformed on this Subject. I neither turned Major Stagg out of Office, nor obliged him by my Behaviour to resign. It was a Determination purely his own, to better his situation by going into Business in New York. He is still my friend, and I am persuaded he will confirm what I say.
President. Sir, Your Clerks are more in number than are necessary, or have any thing to do: bring me a list of their names tomorrow, and a detailed account of their respective duties.
Secretary. One of them is pretty constantly employed, during the Session of Congress, at least, in examining claims for military Lands.
President. (interrupting) I have but one Clerk myself. I sign thousands of patents and Commissions, and find him quite enough. In Boston, two Writers in a Lawyer’s Office will do more writing than all your Clerks put together.
Secretary. I can only say, both my Clerks and myself find always abundant employment.
President. I must know more of your business. I desire that you will lay before me daily all the Letters you receive.
Secretary. I certainly, Mr. President, have never failed, in any instance, to lay before you every letter of Importance. I receive or write very few private Letters.
President. I do not want to see your private Letters.
Secretary. I shall lay all public Letters before you in future.
President. You have advertised for proposals for cutting out Cloathing for the Army, when the Troops are naked and require their Cloathing. The Officers of the Army all complain against your department.
Secretary. Permit me, Sir, to state to you facts. The recruiting Service for the new Army began, partially, about twelve months since, and has been suspended some time ago. This Army was provided in Season with Cloathing equal to its full complement of Men. Now, Sir, as less than half the number ordered to be raised have been enlisted, there must be an ample Supply on hand to furnish it with Cloathing for twelve months yet to come. If the Troops composing this Army are to be disbanded shortly, which is probable, there will remain a surplus to be applied to the Troops on the old Establishment. Should there be any of the Soldiers naked, it is their own, or their Officers’ Fault, and ought not to be ascribed to the Secretary of War. I have, it is true, notwithstanding this expectation of a surplus of Cloathing, invited proposals to cut out a certain number of Suits, but these are intended for the next year’s Cloathing of the old Army, and to guard against Events.
President. The Cloathing which has been furnished to the Soldiery is of the worst kind of Cloth.
Secretary. If the Representation made to you on this head is true, the fault is not to be ascribed to me. It was provided and made up under the Direction or Superintendance of the Purveyor. I am however disposed to believe, that, if indifferent Cloth has been employed, it was because none of a better quality at a reasonable and the usual price could be obtained. I recollect there was a scarcity of Blue Cloth, and it was impracticable to obtain the necessary quantity of White, which induced having recourse to Substitutes.
President. Why was the Purveyor kept so long in Office? Was it the Weight and influence of the Willing & Bingham families, who are making through the means of the Bank of the United States monstrous fortunes, and look as if they were to get possession of all Pennsylvania, &ca. that intimidated the Heads of Departments from advising his Removal. Through all parts of the Country, Sir, Your conduct in the Department is complained of. Every Member of Congress I have spoken with, except General Lee, tells me that you want capacity to discharge its duties. When I crossed the North River, I saw some Soldiers, and understood from their Officer, they had cloathing due to them. You cannot, Sir, remain longer in Office.
Secretary. To the opinion which you say is entertained of my Capacity I can make little reply. It is however the first Intimation you have been pleased to communicate on the Subject, and I have not been able to anticipate it from any Intercourse I have had either with the Officers of the Army or Members of Congress. You, Sir, have had ample opportunities to form an opinion whether I possess Qualifications necessary to conduct a department of the Government with advantage to the public, without having Recourse to the Information of others. My Letters and other official papers which have been so often before you, must have enabled you to judge for yourself, whether the opinion you represent to be entertained is actually founded. The Slowness or otherwise of my mental powers must have long since been evinced to you, by the time I have usually spent in preparing plans, and between the receipt of a Letter or Governmental Questions and the answers thereto. But whether the opinion of my Incapacity be ill or well founded, it is enough that you say the opinion exists to produce the proposed Result. I shall certainly resign.
President. Very well, Sir. For myself, I have always, I will acknowledge, considered you as a man of Understanding and of the strictest Integrity, and I have had no Reasons to be dissatisfied with the proofs you have given of your Capacity, in your official Intercourse with me, nor with your general Behaviour towards me.
Secretary. It would give me pleasure to know if there are any points relative to my official Conduct, other than those you have mentioned, of an exceptionable Nature, that I may have an opportunity of explaining them before I leave the Office.
President. If any Explanations should be wanted you can always obtain the papers you may require.
Secretary. I am very well satisfied to trust my official conduct to the Strictest Scrutiny. I cannot however help expressing a wish that it had accorded with your Arrangements to have intimated your desire I should resign, previous to my engaging a House in the City of Washington, and making dispositions for the Removal of my Family; circumstances you were fully acquainted with.
President. I was sorry at the time to see you enter into those engagements.
Secretary. Considered in a pecuniary point of view, they are of little moment, and certainly shall not delay my determination; as, however, you might expect explanations on some parts of my official Transactions, which may require a resort to official papers, and can be best given while the motives and reasons inducing to them are fresh in my Recollection, I shall send in my Resignation in the Morning, to take place, if you please on the first of June.
President. You may make your own time.
Secretary. I wish you a good night, Sir.
President Good Night.
I take permission to add that I sent in my Resignation the next morning, requesting it might be accepted to take place on the first of June. You signified to me, the day following, that “my requests were reasonable, and readily agreed”.
I have the Honour to be, / With perfect Consideration / Sir, / Your obedient Servant

James McHenry
                            
                        
                     Enclosure
                                                From Charles Leeca. May 1800

The Secretary of State presents most respectfully to the President a volume containing the letters from Genl. Pinckney.
That of the 20th of Decr. 97 was receivd on the 23d of March 98 & that on the 6th. of Jany. 98, on the same day.
The letter of the 15th. of Jany. was receivd on the 4th. of April & that of the 24th. of Jany. on the 18th. of May. The letter of the 20th. of Decr. shows the rejection of Genl. Pinckney & contains the speech of Barras

                            
                        
                    